DETAILED ACTION

Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/7/2022 is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehmedagic (US 2019/0253339 A1).

With regards to Claim 1, Mehmedagic teaches a method for supporting quality of service of time-sensitive communication, applied to a first communications device, comprising:  obtaining first information, wherein the first information comprises at least one of the following: transfer configuration information of a time-sensitive data stream, or bridge capability information (i.e.,  When a data packet associated with a flow to be delivered to the and performing a first operation according to the first information (i.e., . If the data packet is time-sensitive, the Ts-SDN controller 525 determines a network path with a maximum latency such that the end to end delay for the data packet is less than the time-sensitivity requirement associated with the data packet…, Paragraph 126).

With regards to Claim 2, Mehmedagic teaches wherein the transfer configuration of the time-sensitive data stream comprises at least one of the following: a transfer interval, a maximum frame size, a maximum number of frames sent within the transfer interval, an earlier data sending start time offset within the transfer interval, a latest data sending start time offset within the transfer interval, or jitter time; and/or wherein the bridge capability information is capability information of a bridge formed by a terminal and a wireless communication network, and bridge capability information comprises a bridge delay (i.e., In some implementations, the TsSDN controller 525 can obtain time-sensitivity requirement from the industrial control application executing on the PLC , Paragraph 126; transfer interval)

With regards to Claim 3, Mehmedagic teaches wherein the first operation comprises at least one of the following: determining a quality of service QoS stream to which the time-sensitive data steam is mapped; determining the first QoS-related information of a first QoS stream, wherein the first QoS stream is a QoS stream to which the time-sensitive data stream is mapped; determining an indicator indicating whether to map an independent bearer resource; or determining configuration information of the time-sensitive data stream (i.e., For example, when a user qualifies or specifies a traffic as TSD or TAD (e.g., via an industrial control application executing on the PLC 516 or via a network application that interfacing with the TsSDN controller 525), each such qualification can be translated to network configuration information which may be in the form of VLAN ID groups, QoS parameters, and the like, Paragraph 126; The TsSDN controller based on network configuration information associated with the data packet (e.g., SRP activity, QoS, VLAN ID groups) can determine that the data packet is a time-sensitive data packet that includes time-sensitive data at block 604. At block 606, the TsSDN controller can receive or determine a timing requirement associated with the time-sensitive data packet. At block 608, the TsSDN controller can determine a network path through the network infrastructure using one or more of only the time-sensitive network devices, Paragraph 128, )

With regards to Claim 4, Mehmedagic teaches wherein the determining, according to the first information, a QoS stream to which the time-sensitive is mapped comprises at least one of the following: when a first condition is satisfied, mapping multiple time-sensitive data streams to the same QoS stream; when a second condition is satisfied, mapping different time-sensitive data streams to different QoS streams; or mapping each time-sensitive data stream to an independent QoS stream;  wherein the first condition comprises at least one of the following: multiple time-sensitive data streams have a same transfer interval; multiple time-sensitive data streams have a same data sending start time; multiple time-sensitive data streams have a same service traffic specification; or receive-end listeners of the multiple time-sensitive data streams are connected to a same terminal; and the second condition comprises at least one of the following: multiple time-sensitive data streams have a different transfer interval; multiple time-sensitive data streams have a different data sending start time; multiple time-sensitive data streams have a different service traffic specification; or 
listeners of the multiple time-sensitive data streams are connected to different terminals (i.e.,  In some instances, the time-sensitive data packet is part of a flow, and all time-sensitive data packets associated with the flow are transmitted through the same first network path, Paragraph 9; Paragraphs 101, Paragraph 126, TSD and TAD packets can be routed based upon their ART and timing-requirements )

With regards to Claim 5, Mehmedagic teaches wherein the first QoS-related information comprises at least one of the following: a transfer interval, information related to a data sending interval, a first guaranteed bitrate GBR-related parameter, first maximum data burst, first delay budget information, a maximum packet size, a maximum number of packets sent in a data sending interval, packet filter information, or information indicating whether it is time-sensitive; wherein the first delay budget information is delay budget information for the terminal and the RAN network element (i.e., In some implementations, the network configuration information indicative of time-sensitivity characteristic may be included in a stream reservation protocol (SRP) talker advertise message. In other words, the 

With regards to Claim 6, Mehmedagic teaches wherein the determining information related to a data sending interval according to the first information comprises:
determining the information related to the data sending interval according to at least one of the transfer interval, the earliest data sending start time offset within the transfer interval, the latest data sending start time offset within the transfer interval, or the jitter time in the transfer configuration information of the time-sensitive data stream and/or bridge capability information; and/or wherein the determining the first GBR-related parameter according to the first information comprises: determining the first GBR-related parameter according to at least one of the transfer interval, the maximum frame size, the maximum number of frames sent within the transfer interval, the earliest data sending start time offset within the transfer interval, the latest data sending start time offset within the transfer interval, or the jitter time in the transfer configuration information of the time-sensitive data stream and the information related to the data sending interval (i.e.,  causes the machines to receive a timing requirement for delivering a time-sensitive data packet originating from a first entity to a second entity across a network infrastructure comprising time-sensitive and non-time-sensitive 

With regards to Claim 7, Mehmedagic teaches wherein the information related to the data sending interval comprises at least one of the following: an earliest data sending start time within the transfer interval, a latest data sending start time within the transfer interval, a data sending start time within the transfer interval, a data sending end time within the transfer interval, an earliest data sending start time offset within the transfer interval, or a latest data sending start time offset within the transfer interval (i.e., Paragraph 131; timing requirements are used with device delays (offsets) to determine path/ thus latest start times offset (device delays) within the transfer interval (timing requirements)).

	 
With regards to Claim 10, Mehmedagic does teach wherein the method further comprises: sending the first QoS-related information, the first container information and/or the transfer configuration information of the time-sensitive data stream to a first target end; 
wherein the first container information comprises the transfer configuration information of the time-sensitive data stream or a stream reservation protocol SRP message; and the SRP message comprises the transfer configuration information of the time-sensitive data stream (i.e., In some implementations, the network configuration information indicative of time-sensitivity characteristic may be included in a stream reservation protocol (SRP) talker advertise message. In other words, the TsSDN controller 525 can based on any SRP activity (which is a 

With regards to Claim 11, Mehmedagic teaches wherein the sending of the first QoS-related information, the first container information, and/or the transfer configuration information of the time-sensitive data stream to a first target end comprises: when establishing or modifying the first QoS stream, sending the first QoS-related information, the first container, and/or the transfer configuration information of the time-sensitive data stream to the first target end (i.e.,  In this method, the TsSDN controller receives a data packet to be delivered from the first device to a third device across the network infrastructure at block 620. At block 622, the TsSDN controller based on network configuration information associated with the data packet (e.g., QoS) can determine that the data packet is a time-aware data packet that includes time-aware data, Paragraph 129).

With regards to Claim 12, Mehmedagic teaches a method for supporting quality of service of time-sensitive communication, applied to a third communications device, comprising: obtaining first QoS-related information, first container information, and/or transfer configuration information of a time-sensitive data stream, wherein the first container information comprises the transfer configuration information of the time-sensitive data stream or an SRP message; and the SRP message comprises the transfer configuration information of the time-sensitive data stream (i.e., When a data packet associated with a flow to be delivered to the industrial equipment 522 is received by a network device, it is first forwarded or reported to the Ts-SDN controller 525 if the network device has no rule for forwarding the data packet. The TsSDN controller 525 then determines whether the data packet includes time-sensitive or time-aware data…each such qualification can be translated to network configuration information which may be in the form of VLAN ID groups, QoS parameters, and the like, Paragraph 126; In some implementations, the network configuration information indicative of time-sensitivity characteristic may be included in a stream reservation protocol (SRP) talker advertise message. In other words, the TsSDN controller 525 can based on any SRP activity (which is a TSN specific protocol) detected from the source device determine that the data packet includes TSD. The TsSDN controller 525 can further detect that a data packet from the source device is TAD based on QoS parameters associated with the data packet, Paragraph 126); and performing a second operation according to the first QoS-related information, the first container, and/or the transfer configuration information of the time-sensitive data stream (i.e., . If the data packet is time-sensitive, the Ts-SDN controller 525 determines a network path with a maximum latency such that the end to end delay for the data packet is less than the time-sensitivity requirement associated with the data packet…, Paragraph 126).

With regards to Claim 13, Mehmedagic teaches wherein the first QoS-related information comprises at least one of the following: a transfer interval, information related to a data sending interval, a first guaranteed bitrate GBR-related parameter, a first maximum data burst, first delay budget information, a maximum packet size, a maximum number of packets sent in a data sending interval, packet filter information, or information indicating whether it is time sensitive; wherein the first delay budget information is delay budget information between the terminal and the RAN network element (i.e., In some implementations, the TsSDN controller 525 can obtain time-sensitivity requirement from the industrial control application executing on the PLC , Paragraph 126; transfer interval).


With regards to Claim 14, Mehmedagic teaches wherein obtaining first QoS-related information, first container information, and/or transfer configuration information of a time-sensitive data stream comprises: when establishing or modifying the first QoS stream, obtaining the first QoS-related information, the first container information, and/or the transfer configuration information of the time-sensitive data stream, wherein the first QoS stream is a QoS stream to which the time-sensitive data stream is mapped(i.e., For example, when a user qualifies or specifies a traffic as TSD or TAD (e.g., via an industrial control application executing on the PLC 516 or via a network application that interfacing with the TsSDN controller 525), each such qualification can be translated to network configuration information which may be in the form of VLAN ID groups, QoS parameters, and the like, Paragraph 126; The TsSDN controller based on network configuration information associated with the data packet (e.g., SRP activity, QoS, VLAN ID groups) can determine that the data packet is a time-sensitive data packet that includes time-sensitive data at block 604. At block 606, the TsSDN controller can receive or determine a timing requirement associated with 

With regards to Claim 15, Mehmedagic teaches wherein the second operation comprises at least one of the following: mapping the first QoS stream to an independent DRB; performing QoS guarantee for the first QoS stream; determining that successfully or unsuccessfully the first QoS stream is returned; or determining that successfully or unsuccessfully modifying the first QoS stream is returned; wherein the first QoS stream is a QoS stream to which the time-sensitive data stream is mapped (i.e., A TsSDN controller, in some embodiments, can manage the network by determining whether a data packet originating from a transmitting device and to be delivered to a receiving device is associated with one of: time-sensitive, time-aware or best effort characteristic. The TsSDN controller can then determine a network path for transport of the data packet from the transmitting device to the receiving device with a guaranteed end to end delay to satisfy the characteristic, Paragraph 50)

With regards to Claim 16, Mehmedagic teaches wherein performing QoS guarantee for the first QoS stream comprises at least one of the following, determining scheduled delay budge, determining a size of  reserved resource block, or determining the number of reserved resource blocks (i.e., TsSDN controller programs one or more network devices in the network 

The limitations of Claim 17 are rejected in the analysis of Claim 1 above, and the claim is rejected on that basis.
The limitations of Claim 18 are rejected in the analysis of Claim 3 above, and the claim is rejected on that basis.
The limitations of Claim 19 are rejected in the analysis of Claim 4 above, and the claim is rejected on that basis.
The limitations of Claim 20 are rejected in the analysis of Claim 6 above, and the claim is rejected on that basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mehmedagic (US 2019/0253339 A1) in view of Rost (US 2021/0204172 A1).

With regards to Claim 8, Mehmedagic teaches the above disclosed subject matter. However, Mehmedagic does not explicitly disclose wherein the determining a first maximum data burst according to the first information comprises: determining the maximum data burst according to the maximum frame size and/or the maximum number of frames sent within the transfer interval in the transfer configuration information of the time-sensitive data stream; and/or wherein the determining the first delay budget information according to the first information comprises: determining delay budget information between the terminal and a RAN network element according to at least one of a confirmed latest data sending time within the 
Rost does teach wherein the determining a first maximum data burst according to the first information comprises: determining the maximum data burst according to the maximum frame size and/or the maximum number of frames sent within the transfer interval in the transfer configuration information of the time-sensitive data stream; and/or wherein the determining the first delay budget information according to the first information comprises: determining delay budget information between the terminal and a RAN network element according to at least one of a confirmed latest data sending time within the transfer interval, a delay between the radio access network RAN network element and an anchor UDF, or a processing delay of the terminal (i.e., . For each delay critical guaranteed bit rate (GBR) traffic QoS flow, the attribute of Maximum Data Burst Volume (MDBV) is defined and it denotes the largest amount of data that the 5G-AN (access network) is required to serve during the 5G-AN part of the PDB…, Paragraph 166; Paragraphs 181-184) in order to provide time sensitive networking (Paragraph 1).  Therefore, based on Mehmedagic in view of Rost, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Rost with the system of Mehmedagic in order to provide time sensitive networking.
	 

With regards to Claim 9, Mehmedagic  teaches the above disclosed subject matter. However, Mehmedagic  does not explicitly disclose wherein the maximum packet size is the wherein the maximum packet size is the maximum frame size of the time-sensitive data stream; and/or wherein the determining filter information according the first information comprises: packet filter information of the first QoS stream comprises the data frame specification of the time-sensitive data stream; or packet filter information of the first QoS stream is set to the data frame specification of the time-sensitive data stream; and/or wherein the determining, according to the first information, indication information indicating whether it is time-sensitive comprises: a value of the indication information indicating whether the first QoS stream is time-sensitive is set to time-sensitive (i.e.,  the information on the packet/frame size value which is the maximum expected packet size (i.e. maximum Protocol Data Unit Volume, PDUV.sub.max). For example, P.sub.max=MDBV for a given QoS flow may be indicated by 3GPP M&O entity. In some embodiments (for example, if P.sub.max is not indicated by 3GPP M&O, or if 3GPP M&O is not available), the largest possible value may be taken for P.sub.max, Paragraph 193) in order to provide time sensitive networking (Paragraph 1).  Therefore, based on Mehmedagic in view of Rost, it would have been obvious to one having ordinary skill in the art before the effective filing date of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209. The examiner can normally be reached Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        March 12, 2022